Citation Nr: 0013572	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-44 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 RO 
decision which denied service connection for hypertension.  
The RO has only adjudicated a claim for direct service 
connection for hypertension, and this is the only issue 
properly on appeal at this time.

The Board notes that in April 2000 the veteran submitted, 
directly to the Board, an April 2000 medical statement which 
raises a claim for secondary service connection for 
hypertension.  More specifically, it is apparently claimed 
that hypertension is due to the veteran's recently service-
connected post-traumatic stress disorder (PTSD).  See 
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet.App. 439 
(1995).  The RO has not adjudicated the issue of secondary 
service connection for hypertension, and thus the issue is 
not on appeal.  The Board refers this issue to the RO for 
appropriate action.

The Board notes additional matters which are not on appeal.  
An April 1998 RO decision denied a rating in excess of 10 
percent for service-connected PTSD; the veteran filed a 
notice of disagreement with that decision in May 1998; in 
November 1998 the RO increased the PTSD rating to 30 percent; 
and in November 1998 the RO sent the veteran a statement of 
the case on the issue of the evaluation for PTSD.  The 
veteran thereafter did not submit a substantive appeal on the 
issue of the evaluation for PTSD, and thus the matter is not 
on appeal.  He also did not initiate an appeal (with a notice 
of disagreement) from a November 1998 RO decision which 
denied a total disability compensation rating based on 
individual unemployability; thus that issue also is not 
before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 20.200, 20.302 (1999); Roy v. 
Brown, 5 Vet.App. 554 (1993).


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for direct service connection for 
hypertension.  


CONCLUSION OF LAW

The veteran's claim for direct service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1943 to October 1945.  A review of his service medical 
records reveals that on examination for induction purposes in 
December 1942, it was noted that he had functional 
tachycardia which had been verified by repeated testing.  
This was listed as a defect but was not considered 
disqualifying.  His blood pressure reading was 140/70.  In 
September 1943, the veteran was admitted to the hospital with 
symptoms such as fever, sweating, and body aches.  In 
reporting his past history, he said he had been rejected from 
OCS (Officer Candidate School) due to high blood pressure.  
The next day of the September 1943 admission, his blood 
pressure was noted to be 150/80, and symptoms such as fever 
and chills continued.  Soon thereafter, his symptoms were 
found to be due to malaria, and he continued to receive 
hospital treatment for malaria until late September 1943.  
Other service medical records, including those related to 
acute illnesses, show no high blood pressure.  On separation 
examination in October 1945, his cardiovascular system was 
clinically normal.  His blood pressure reading was 140/86.  

The veteran filed his initial VA compensation claim in 
December 1945, claiming service connection for malaria (the 
RO subsequently granted that claim); he made no mention of 
hypertension.

In May 1996, the veteran filed his current claim for service 
connection for hypertension.  He reported that while being 
separated from service in 1945 he was told he had high blood 
pressure; in about 1953 or 1954 he developed hypertension and 
was treated for same; and post-service treatment included 
that by Dr. Zucker for hypertension and anxiety in 1974, and 
by Dr. Young for a heart condition in 1995.

In a June 1996 statement, Mordecai Zucker, M. D., indicated 
that the veteran had been under his care for the past 22 
years.  He stated that the veteran suffered from hypertension 
which "presumably" he had from his Army days.  It was noted 
that the veteran took a variety of medications to control his 
condition.  Dr. Zucker related that the veteran was also 
periodically seen by a cardiologist.  The doctor stated that 
the veteran's blood pressure reading varied from 160-200 
systolic over 85-98 diastolic, with medication.  

In a June 1996 statement, the veteran's cardiologist, Melvin 
Young, M.D., stated that the veteran suffered from 
hypertension and recently underwent surgery for constrictive 
pericarditis.  It was noted that he took multiple medications 
for hypertension and anxiety.  Dr. Young stated that during 
military service the veteran reportedly was found to have 
transient high blood pressure even as a recruit, and the 
doctor also noted the veteran gave a service history of 
yellow jaundice, malaria, and shrapnel wounds to his hand.  
It was noted that he was a very anxious person which may have 
been contributed to by adverse experiences in the military.  
Dr. Young commented that it was "conceivable" that the 
veteran's current medical problems were related to 
hypertension and stress during World War II.  

On VA hypertension examination in July 1996, the veteran 
related that he was told at the time of his discharge from 
service that his blood pressure was high.  He reported that 
in 1949 or 1950 a doctor told him that he had labile 
hypertension and prescribed medication.  He described later 
treatment for hypertension in the 1960s and said that he 
developed pleural pericarditis in 1996.  The examiner noted 
that the veteran was hypertensive and had a scar near his 
epigastrium where cardiac surgery was done.  His blood 
pressure reading was 168/100, sitting; 170/96, lying; and 
180/92, standing.  The diagnosis was hypertension and cardiac 
enlargement.  

In an August 1996 statement in support of his claim, and in 
subsequent statements, the veteran said he recalled that on 
separation examination in 1945 he gave complaints of frequent 
headaches and occasional dizzy spells after the medical 
officer told him that his blood pressure was elevated.  The 
veteran stated that he has had a lifetime of suffering due to 
hypertension and acute anxiety neurosis.  

Three statements were submitted in August 1996 from the 
veteran's wife and two friends.  The statements primarily 
relate to the veteran's nervous problems after discharge from 
active service in 1945.  The veteran's wife said that in 
about 1946, due to nervous symptoms, the veteran was taken to 
see Dr. Sydney Lillienfeld.  She said the doctor found the 
veteran had high blood pressure, for which medication was 
prescribed, and the doctor also referred the veteran to a 
psychiatrist..  The veteran's wife said the veteran was 
treated by Dr. Lillienfeld for 20 to 25 years, until the 
doctor died, and it was noted the veteran had been on 
hypertension medication for many years.  

In an August 1996 letter, Dr. Zucker apparently indicated 
that his previous letter was in error in stating that he 
treated the veteran for hypertension for approximately 25 
years.  He stated that it was his understanding that prior to 
his treatment of the veteran, Dr. Lillienfeld treated him for 
20-25 years until the doctor's death.  

During a February 1997 RO hearing, the veteran related that 
on service separation examination he was told that he had an 
elevated blood pressure reading.  He said that Dr. 
Lillienfeld treated him for high blood pressure for 20-25 
years beginning in 1946 and that he had since passed away.  
The veteran's wife testified that he saw a doctor shortly 
after his return from the service and that medications for 
high blood pressure and anxiety symptoms were prescribed.  
The veteran's representative noted that records from Dr. 
Lillienfeld were not available.  

Additional medical records from the late 1990s primarily 
concern the veteran's psychiatric problems, although the 
records also note a history of hypertension.

In May 1997, the RO granted service connection for PTSD.  In 
an April 2000 statement, Dr. Young opined that the veteran's 
hypertension was related to his PTSD, and that PTSD symptoms 
caused blood pressure to be elevated.

II.  Analysis

As noted in the introduction, the present appeal is limited 
to the issue of direct service connection for hypertension.  
A claim for secondary service connection for hypertension (as 
raised by the April 2000 statement of Dr. Young) has not yet 
been adjudicated by the RO and will not now be addressed by 
the Board.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
cardiovascular-renal disease (which includes hypertension), 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran claims service connection for hypertension which 
he contends began during active duty.  His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The veteran's service medical records show that at an 
induction examination in 1942 he was noted to have functional 
tachycardia.  He commenced active duty in 1943.  While being 
treated for malaria in 1943, the veteran gave a history of 
being rejected from OCS due to high blood pressure.  It is 
unknown whether the reported OCS rejection was prior to 
active duty but, in any event, persistent elevated blood 
pressure (hypertension) was not shown during the 1943 
treatment for malaria or at any other time during active 
duty.  At the 1945 service separation examination, the 
veteran's blood pressure was 140/86; the systolic reading was 
the same as at the induction examination, and the diastolic 
reading was within normal limits.  Chronic hypertension is 
not shown during service.  There is no medical evidence of 
hypertension within the year following active duty, let alone 
to a compensable degree as required for a presumption of 
service incurrence.  The Board notes the veteran has given 
inconsistent statements as to when he began treatment for 
hypertension after service.  By one of his accounts, he began 
receiving treatment for hypertension in about 1946 from Dr. 
Lillienfeld; however, records of such treatment are 
unavailable.  

The first post-service medical evidence which notes 
hypertension is the 1996 statement from Dr. Zucker.  He has 
indicated he has treated the veteran for 22 to 25 years, 
which would still be decades after service.  No clinical 
records related to such treatment have been submitted.  Dr. 
Young apparently began treating the veteran for 
cardiovascular problems, including constrictive pericarditis, 
in the 1990s, many years after service.  Although Dr. Zucker 
said the veteran "presumably" had hypertension since service, 
and Dr. Young said it was "conceivable" that current 
hypertension was related to service, such statements are too 
speculative to make the claim well grounded.  Tirpak, supra.  
Moreover, it appears that even the equivocal statements by 
these doctors were based on the veteran's unsubstantiated lay 
history of having hypertension since service, and under such 
circumstances the medical statements are insufficient to make 
the claim well grounded.  LeShore v. Brown, 8 Vet.App. 406 
(1995).  

The veteran and his wife have asserted that he incurred 
hypertension during his period of active service.  As laymen, 
they are not competent to render an opinion regarding 
diagnosis or etiology, and their statements do not serve to 
make his claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran has not submitted medical evidence which shows 
that hypertension was manifest to a compensable degree within 
one year after separation from service, or which links 
current hypertension to service.  Without such competent 
medical evidence, the claim for direct service connection 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.  


ORDER

Service connection for hypertension is denied.  


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

